Judgment reversed on the law and a new trial granted, with costs to the appellant to abide the event, upon the ground that whether the hiring was at will or for a definite term of five years was a question of fact for the jury (Braxton v. Mendelson, 233 N. Y. 122, 124; Fellows v. Fairbanks Co., 205 App. Div. 271; Reiss v. Usona Shirt Co., 174 id. 181; Leifer v. Scheinman, 179 id. 665; 1 Williston Cont. § 39), and upon the further ground that since the offer contained in the letter outlined the counter performance demanded and expected, plaintiff by his written acceptance expressly agreed to render such counter performance, and thereby furnished adequate consideration. All concur, except Sears, P. J., who dissents and votes for affirmance. Present — Sears, P. J., Crouch, Taylor, Bdgcomb and Crosby, JJ.